Sn the Anited States Court of Federal Clatms

OFFICE OF SPECIAL MASTERS
No. 19-201V
Filed: January 22, 2021

* Kk ck ck ck ck Oe  e K KF K KK
DOUGLAS PORTER,
UNPUBLISHED
Petitioner,
V. Decision on Joint Stipulation;

Chronic Demyelinating
Polyneuropathy (“CIDP”);
Influenza (“Flu”) Vaccine

SECRETARY OF HEALTH
AND HUMAN SERVICES,

* * * * &* * & *& & KF ¥

Respondent.
* Ok Ck Ck ck ck oe * K K KK K HK

Paul Brazil, Esq., Muller Brazil LLP, Dresher, PA, for petitioner.
Heather Pearlman, Esq., US Department of Justice, Washington, DC, for respondent.

DECISION ON JOINT STIPULATION!

 

Roth, Special Master:

On February 5, 2019, Douglas Porter [“Mr. Porter” or “petitioner”’] filed a petition for
compensation under the National Vaccine Injury Compensation Program.’ Petitioner alleges that

he suffered from Chronic Demyelinating Polyneuropathy (“CIDP”) after receiving an influenza
(“flu”) vaccination on October 7, 2017. Stipulation, filed Jan. 21, 2020 at JJ 1-4. Respondent
denies that the immunization caused petitioner’s injury. Stipulation at J 6.

Nevertheless, the parties have agreed to settle the case. On January 21, 2020, the parties
filed a joint stipulation agreeing to settle this case and describing the settlement terms.

 

! Although this Decision has been formally designated “unpublished,” it will nevertheless be posted on the
Court of Federal Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347,
116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). This means the Decision will
be available to anyone with access to the internet. However, the parties may object to the Decision’s
inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party
has fourteen days within which to request redaction “of any information furnished by that party: (1) that is
a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public. /d.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§’ references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
Respondent agrees to issue the following payment:

A lump sum of $105,000.00 in the form of a check payable to petitioner, Douglas

Porter. This amount represents compensation for all damages that would be available
under § 300aa-15(a).

I adopt the parties’ stipulation attached hereto, and award compensation in the amount and
on the terms set forth therein. The clerk of the court is directed to enter judgment in accordance
with this decision.+

IT ISSO ORDERED.

s/ Mindy Michaels Roth
Mindy Michaels Roth
Special Master

 

> Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

 

 

DOUGLAS PORTER,

Petitioner,
V. No. 19-201V

Special Master Roth

SECRETARY OF HEALTH AND ECF
HUMAN SERVICES,

Respondent.

STIPULATION

The parties hereby stipulate to the following matters:

1. Petitioner filed a petition for vaccine compensation under the National Vaccine Injury
Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the “Vaccine Program’). The petition seeks
compensation for injuries allegedly related to petitioner’s receipt of the influenza vaccine, which
vaccine is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. § 100.3(a).

2. Petitioner received the influenza vaccination on or about October 7, 2017.

3. The vaccine was administered within the United States.

4. Petitioner alleges that the influenza vaccine caused him to develop chronic
inflammatory demyelinating polyneuropathy (“CIDP”) and that he experienced the residual effects
of this condition for more than six months.

5. Petitioner represents that there has been no prior award or settlement of a civil action for
damages as a result of his condition.

6. Respondent denies that the influenza immunization is the cause of petitioner’s alleged

CIDP or any other injury or condition.
7. Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent with
the terms of this Stipulation, and after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue the
following vaccine compensation payment:

A lump sum of $105,000.00 in the form of a check payable to petitioner. This
amount represents compensation for all damages that would be available under 42
U.S.C. §300aa-15(a).

9. As soon as practicable after the entry of judgment on entitlement in this case, and after
petitioner has filed both a proper and timely election to receive compensation pursuant to 42
U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings before
the special master to award reasonable attorneys’ fees and costs incurred in proceeding upon this
petition.

10. Petitioner and his attorney represent that they have identified to respondent all known
sources of payment for items or services for which the Program is not primarily liable under 42
U.S.C. § 300aa-15(g), including State compensation programs, insurance policies, Federal or State
health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C. § 1396 et
seq.)), Or entities that provide health services on a pre-paid basis.

11, Payment made pursuant to paragraph 8 of this Stipulation, and any amount awarded
pursuant to paragraph 9, will be made in accordance with 42 U.S.C. § 300aa-15(i), subject to the
availability of sufficient statutory funds.

12. The parties and their attorneys further agree and stipulate that, except for any award for

attorneys’ fees and litigation costs, and past unreimbursabk expenses, the money provided

2
pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a
strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C. §
300aa-15(g) and (h).

13. In return for the payment described in paragraph 8, and any amount awarded pursuant
to paragraph 9, petitioner, in his individual capacity, and on behalf of his heirs, executors,
administrators, successors and/or assigns, does forever irrevocably and unconditionally release,
acquit and discharge the United States and the Secretary of Health and Human Services from any
and all actions or causes of action (includmg agreements, judgments, claims, damages, loss of
services, expenses and all demands of whatever kind or nature) that have been brought, could have
been brought, or could be timely brought in the Court of Federal Claims, under the National
Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way
growing out of, any and all known or unknown, suspected or unsuspected personal injuries to or
death of petitioner resulting from, or alleged to have resulted from, the influenza vaccine
administered on or about October 7, 2017, as alleged by petitioner in a petition for vaccine
compensation filed on or about February 5, 2019, in the United States Court of Federal Claims as
petition No. 19-201V.

14. If petitioner should die prior to entry of judgment, this agreement shall be voidable
upon proper notice to the Court on behalf of either or both of the parties,

15. If the special master fails to issue a decision in complete conformity with the terms of
this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a
decision that is in complete conformity with the terms of this Stipulation, then the parties’
settlement and this Stipulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except as

3
otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the parties
hereto to make any payment or do any actor thing other than is herein expressly stated and clearly
agreed to. The parties further agree and understand that the award described in this Stipulation
may reflect a compromise of the parties’ respective positions as to liability and/or amount of
damages and further, that a change in the nature of the injury or condition or in the items of
compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the influenza vaccine caused petitioner’s alleged
CIDP or any other injury or condition.

18. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s
heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION

OE OOS OS OS
Respectfully submitted,

PETITIONER:

TT owla bees
DOUGLAS PORTER

ATTORNEY OF RECORD FOR
PETITIONER:

Af Blond’

PAUL BRAZIL

MULLER BRAZIL LLP

715 Twining Road, Suite 208
Dresher, PA 19025

(215) 885-1655

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH
AND HUMAN SERVICES:

CAPT Dale Whushler, PNW'Sc, for
TAMARA OVERBY “
Acting Director, Division of Injury
Compensation Programs (DICP)

Healthcare Systems Bureau

U.S. Department of Health and Human Services
5600 Fishers Lane

Parklawn Building, Mail Stop 08N146B

Rockville, MD 20857
DATE:

tie: 2 \21 lzoz |

=

AUTHORIZED REPRSENTATIVE
OF THE ATTORNEY GENERAL:

\

HEATHER L, PEARLMAN
Acting Deputy Director
Torts Branch

Civil Division

U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146

ATTORNEY OF RECORD FOR
RESPONDENT:

mle H Cobh Cott
Come Mohan Pea lM nr.

CAMILLE M. COLLETT
Trial Attorney

Torts Branch

Civil Division

U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146
Tel: (202) 616-4098